Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/12/22 has been entered and fully considered. Claims 6, 12, 15 and 16 are canceled and claim 17 is new.
The pending claims are claims 1-5, 7-11, 11-14 and 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rumsey US 4,942,710 (hereinafter Rumsey).  
	In regard to claim 8, Rumsey teaches a first expansion joint fire barrier assembly (10) to be installed in a gap between a first (20) and a second (22) structural building members comprising: 
	at least one fire-blocking material (42);
	a first flange (12) for attaching the at least one fire=blocking material to the first member;
	a second flange (14) for attaching the at least one fire-blocking material to the second member; 
	an infill blanket (46) and a support member (45) attached to said infill blanket adapted to support said infill blanket (see fig. 2 and col. 3, ln. 55); and 
	a track having a male portion (leg of 54) and a female portion (U-shaped section 38) configured so that said male portion moves relative to said female portion when said first structural building member moves longitudinally relative to said second structural member (see fig. 4 and col. 4, ln. 61-28).
	In regard to claim 9, Rumsey teaches the claimed invention wherein the female portion of the track is coupled to said second building member (see fig. 1 –Note that the track is coupled to the flange which in turn is coupled to the building member, hence meeting the claim).
	In regard to claim 10, Rumsey teaches the claimed invention wherein the at least one fire-blocking material being a ceramic blanket (see col. 3, ln. 41).
	In regard to claim 14, Rumsey teaches the claimed invention wherein the second flange being attached to a top face of the second structural building member (as seen in fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rumsey US 4,942,710 (hereinafter Rumsey) in view of Shaw US 8,935,897 B2 (hereinafter ‘Shaw’).
	In regard to claim 1, Rumsey teaches a first expansion joint fire barrier assembly (10) to be installed in a gap between a first (20) and a second (22) structural building members comprising: 
	a first layer of a fire-blocking material (42) with a first end and a second end (see fig. 2);
	a second layer of a fire-blocking material (46)sandwiched adjacent to the first layer; 
	a first flange (12) for attaching the first expansion joint fire barrier assembly to the first member wherein the first flange is attached (via 28) to a top face of the first member (see fig. 1);
	a second flange (14) for attaching the first expansion joint fire barrier assembly to the second member wherein the second flange is attached to a top face of the second member (via 28 as well –fig. 1); 
an infill blanket (56) and a support member (58) attached to said infill blanket adapted to support said infill blanket; and 
	a track having a male portion (leg of 54) and a female portion U-shaped section 38) configured so that said male portion moves relative to said female portion when said first structural building member moves longitudinally relative to said second structural member (see fig. 4 and col. 4, ln. 61-28).
	Rumsey does not explicitly teach the ends of the first and second fire-blocking material are offset so that said firs assembly may be coupled onto an adjacent second assembly having offset ends. 
	Shaw teaches an expansion joint fire barrier assembly comprising at least a first and a second layer of fire-blocking materials (24 and 14 -see fig. 1), wherein the ends of the first and second fire-blocking material are offset so that said firs assembly may be coupled onto an adjacent second assembly having offset ends (see figs 9-10 and col 15, ln. 23).
	It would have been obvious to one of ordinary skill in the art to provide an offset in the layers of Rumsey, as taught by Shaw so as to ensure that there is no possible way for fire, smoke or gas to penetrate through the barrier (see Shaw col. 15, ln. 28). 
	In regard to claim 2, the combination of Rumsey/Shaw teaches the claimed invention further comprising a foil member (48) positioned between the first and second layers of fire-blocking material. 
In regard to claim 3, the combination of Rumsey/Shaw teaches the claimed invention further comprising a support in the form of chicken wire (Rumsey 45) on the exterior surface of the second layer of fire-blocking material, but does not explicitly disclose it being a foil member. 
The examiner takes the position that it would have been obvious to use a foil member instead of the wire layer because they are functionally equivalent materials, and are notoriously well known in the art for being used interchangeably, thus one of ordinary skill in the art would prefer to use a foil member so as to provide a support that also provides insulation.
In regard to claim 4, the combination of Rumsey/Shaw teaches the claimed invention wherein the first and second layers of fire-blocking material are ceramic blankets (see col. 3, ln. 41-49).
Allowable Subject Matter
Claim 17 is allowed.
Claims 5, 7, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest an expansion joint fire barrier assembly as recited in claims 1 and 8 including first and second layers of fire-blocking, intumescent strips proximate the first and second flanges and an infill blanket with a support member for supporting the infill blanket and for also supportin said at last one intumescent strip proximate the second flange, as recited within the context of the claims. 
In re claim 17, the prior art of record does not teach or suggest an expansion joint fire barrier assembly as recited within the context of the claim having an infill blanket and a support member attached to it adapted to support both the infill blanket and the at least one intumescent strip proximate the second flange. 
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the limitations of claim 5 are not required for the allowability of claim 6 to overcome the rejection over Heller.  However, Rumsey anticipates claim 1, since claim 1 does not require the intumescent strips and although the infill blanket is now included in claim 1 it lacks any significant structure thus, per broadest reasonable interpretation, element 56 of Rumsey is an infill blanket that is supported by element 58. 
Similarly, claim 8 has been amended to include an infill blanket, but claim 8 does not require neither the intumescent strips nor the first and second layers of fire blocking material thus, per broadest reasonable interpretation, element 46 is considered an infill blanket and it’s supported by support member 45.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633